Order entered September 19, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01193-CV

                           IN RE JAY SANDON COOPER, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Grayson County, Texas
                             Trial Court Cause No. 2011-2-1391

                                              ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY as moot relator’s request for temporary relief. We ORDER relator to

bear the costs of this original proceeding.


                                                       /s/   ADA BROWN
                                                             JUSTICE